Citation Nr: 1214903	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a right scaphoid fracture.

2.  Entitlement to an effective date prior to July 6, 2006, for the assignment of a 10 percent disability rating for the service-connected residuals of a right scaphoid fracture.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1996 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issue of entitlement to an increased rating for residuals of a right scaphoid fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1999 rating decision granted service connection for the residuals of a right scaphoid fracture and assigned a noncompensable rating.   

2.  The May 1999 rating action is final, as the notice of the decision was sent to the only address provided by the Veteran, and as the Veteran failed to initiate an appeal of the assigned rating.

3.  On July 6, 2006, the RO received a claim for an increased rating for the Veteran's right scaphoid fracture.  

4.  The Veteran's 10 percent disability rating for the service-connected residuals of a right scaphoid fracture has been assigned effective the date of receipt of his increased rating claim, and there is no evidence of record demonstrating that in the year prior there was a factually ascertainable increase in his service-connected disability.

CONCLUSION OF LAW

The criteria for an award of an effective date prior to July 6, 2006, for the 10 percent disability rating assigned for the service-connected residuals of a right scaphoid fracture are not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  However, in the instant case, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date Claim

By way of history, the Veteran fractured his right wrist and underwent a surgical repair during his period of active service.  He was discharged from service in October 1998, and in November 1998 he filed a service connection claim seeking compensation for his residual right wrist disability.  The record reflects that in February 1999, the RO scheduled the Veteran to undergo a related VA examination at a VA medical facility in New Jersey to assess the severity of his right wrist disability.  However, the Veteran failed to appear for the scheduled examination.  Therefore, in a May 1999 rating decision, the RO granted service connection for the Veteran's residual right wrist disability, as his right wrist fracture and related surgery are documented in his service treatment records, but assigned at a noncompensable evaluation.

The Veteran contends that he was no longer a New Jersey resident when the RO scheduled him for an examination at a New Jersey facility, but rather was a resident of Georgia.  He contends that the RO erroneously scheduled his examination at a medical facility in New Jersey, although he had previously notified VA of his Georgia address.  However, no such notification is of record.  While the record reflects that the Veteran had been residing in Georgia during his active service, as he filed a 1996 vocational counseling request listing his Georgia military address, the record fails to reflect that he provided a non-military Georgia address after his discharge from service.  Rather, when completing his November 1998 service connection claim, he left the address field blank, and the only address listed on his compensation application is his mother's address in New Jersey.  As this was the only non-military address that had been provided to the RO, the RO mailed all correspondence to this New Jersey address in care of the Veteran's mother.   Likewise, the Veteran was scheduled for an examination in New Jersey, and his claim was adjudicated by the New Jersey RO.

The Veteran also testified that after he received notification that he had been assigned a noncompensable evaluation for his right wrist disability, the RO advised him that he could, reopen, or challenge, this determination.  However, he reports that he became quite busy and postponed seeking increased compensation until his wrist disability increased in severity, prompting him to file the instant claim in July 2006.  An October 2006 rating decision assigned a 10 percent disability rating, effective from the date of his July 2006 increased rating claim.  In January 2007, the Veteran filed a notice of disagreement with regard to the 10 percent rating assigned and also alleged that the effective date of his increased rating should be amended to the date of his initial service connection claim in November 1998.  Thereafter, the Veteran perfected a timely substantive appeal of these issues.

In essence, the Veteran contends that if his claim had been developed by the RO of the state in which he was residing, the RO would have obtained medical information upon which to assign a compensable rating.

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Based on the procedural history of this case, the Board finds that the Veteran is not entitled to an earlier effective date for the grant of a 10 percent disability rating.  The Veteran's current 10 percent rating was assigned effective the date of receipt of his claim, and there is no medical evidence of record reflecting an evaluation of the Veteran's right wrist disability within the one-year period preceding the date of receipt of his claim.  Accordingly, there is no evidence of record establishing a factually ascertainable increase in the Veteran's right wrist disability in the year prior to his claim, and therefore no basis for assigning an earlier effective date.

With regard to the Veteran's contention that his current 10 percent rating should be made effective from date of his initial November 1998 service connection claim, the Board finds that the May 1999 rating decision adjudicating this claim and assigning a noncompensable rating became final when the Veteran failed to initiate an appeal of the decision.  Moreover, Board notes that the RO mailed this rating decision to the address of record, which was the only address provided by the Veteran.  Thus, the presumption of regularity applies, and the Veteran is presumed to have received this correspondence.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  Moreover, during his recent Board hearing the Veteran testified that he did indeed receive notification of this decision, but became too busy to challenge the decision.  Thus, the May 1999 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Another way that the Veteran may obtain the benefit he seeks is to overcome the finality of the May 1999 rating decision, which requires a revision based on clear and unmistakable error (CUE).  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14. Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).

The Board finds that the arguments advanced by the Veteran do not allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Rather, the Veteran's contentions appear to attack the finality of the May 1999 rating decision as he alleges that it was adjudicated based on an inaccurate mailing address, and as discussed above, the Board finds that the rating decision is indeed final.  Accordingly, the Board finds that a CUE claim has not been raised with respect to the May 1999 rating decision, and no further discussion of CUE is warranted. 

In sum, there is no basis for an effective date earlier than July 6, 2006, for a 10 percent rating for the right scaphoid fracture.   

ORDER

The claim of entitlement to an effective date prior to July 6, 2006, for the assignment of a 10 percent disability rating for the service-connected residuals of a right scaphoid fracture is denied.
REMAND

The Board finds that the Veteran's claim seeking an increased rating for the residuals of his right scaphoid fracture is not ripe for appellate review, as relevant evidence has been added to record since the RO last adjudicated the Veteran's claim, as reflected in an October 2008 statement of the case.  Specifically, the RO obtained a QTC examination in July 2010 in conjunction with the Veteran's bilateral hand disability claims, and the examination report reflects that the Veteran's right wrist was clinically assessed at this time.  However, the RO did not subsequently readjudicate the Veteran's increased rating claim on appeal, but rather granted service connection for a separate right wrist strain as secondary to the Veteran's right wrist fracture residuals.  

Given that the RO procured evidence relevant to the Veteran's increased rating claim on appeal and failed to subsequently readjudicate his claim, the claim must be remanded for initial RO review of this evidence.

Moreover, the Board notes that during his September 2011 Board hearing, the Veteran reported experiencing wrist symptomatology that was not recorded during his prior examinations, including subluxation of his wrist joint and decreased grip strength.  Given this reported symptomatology, the Board finds that a new VA examination should be obtained, as well.

Additionally, the Veteran's recent VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2011 to the present.

2.  Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right wrist fracture residuals.  The examiner should be provided with the Veteran's claims file to review in conjunction with the examination.  The examiner should conduct all indicated tests and perform all relevant diagnostic studies.  

The examiner should also offer an opinion regarding the effect of the Veteran's service-connected right wrist fracture residuals on his employability and provide a detailed rationale for the opinion.

3.  Thereafter, the RO/AMC should review all of the evidence associated with the Veteran's claims file since the issuance of the October 2008 statement of the case, to include the 2010 QTC examination report and the evidence obtained pursuant to this remand.  The RO/AMC should then readjudicate the Veteran's claim.  If the full benefit sought remains denied, the Veteran should be provided with a supplemental statement of the case and given an opportunity to respond before the claim is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


